Mayes, J.,
delivered the opinion of the court.
On the facts of this case as the record now exists, a peremptory instruction should have been given in favor of appellants, and not against them. Whatever may have been the actual relation of Smith to the Sumrall Lumber Company at the time of the acceptance of the check and conversion of the proceeds thereof, the scope and character of the business which the Sumrall Lumber Company had allowed Smith to conduct for it fully warranted any one dealing with him, without knowledge of his actual relations, in believing that he had authority *695to collect for as well as sell lumber. In short, as to the public at the time Perry and Causey paid the amount due by them to the lumber company, Smith-was the general agent, acting within the usual and ordinary scope of the business which it is usual for the general manager of a corporation to conduct. The change of his relation to the company was not published until ten days after he had received and converted the money paid by appellants, which they had paid in good faith and without any negligence on their part.

Reversed and remanded.